 6DECISIONS OF NATIONALLABOR RELATIONS BOARDCLIPPARDINSTRUMENTLABORATORY, INC.andINTERNATIONAL UNIONOF ELECTRICAL,RADIO AND MACHINEWORKERS, CIO, PETITIONER.Case No. 9-RC-1038.April N4,1951Decision and OrderPursuant to the Decision and Direction of Election' issued on De-cember21, 1950, an election was conducted in this proceeding onJanuary 17, 1951, under the direction and supervision of the RegionalDirector for the Ninth Region, among the employees in the unit here-tofore found appropriate.The tally of ballots shows 60 valid ballots cast for the Petitioner;9 valid ballots cast for the Intervenor; 2 52 valid ballotscast against,both labororganizations;and 24 challenged ballots.the Intervenorfiled timely objections to the conduct of the election, alleging that,about January 16, 1951, the Employer polled its employees duringworking hours to determine whether they desired to be represented bya labor organization, and promised them benefits if they votedagainstsuch representation.3The Intervenor requested that the election beset aside.On February 28, 1951, the Regional Director issued his report onchallenged ballots and objections to the election.The Regional Di-rector, finding that the Employer's conduct raised substantial andmaterial issues with respect to the election, although the Employerrefused to admit or deny the facts as found, recommended that theelection be set aside, but made no investigation or recommendationconcerning the challenged ballots.On March 9, 1951, the Employer filed exceptions to the RegionalDirector's report, agreeing with his recommendation that the electionbe set aside (for the reason that it was inconclusive), but excepting tohis failure to pass on the validity of the challenged ballots.The Employer contends in its exceptions that the Regional Directorshould make an investigation of the challenged ballots on the ground,in substance, that because the voters whose ballots were challengedmay vote at a new election, a present determination of their votingeligibility will then be advantageous.We do not agree.Employeeswho voted and whose ballots were challenged at the first election mightnot appear at the polls to vote at a new election. If, however, they dovote at the new election, it does not follow that their ballots will bechallenged, or that the challenges to their ballots, if there be any,will be for the same reasons as those given at the first election.Wetherefore see no advantage in resolving these questions of votingiUnpublished.RLodge 789,District 34, International Association of Machinists.3On January 17, 1951,the Intervenor filed charges of unfair labor practices in CaseNo. 9-CA-366, alleging these acts as violations of Section 8 (a) (1) of the Act. OnMarch 8,1951, the Regional Director issued a complaint in Case No.9-CA-366.94 NLRB No. 4. J.N. ADAM & CO.7eligibility at this time, and find no merit in the Employer's contention.We therefore overrule the Employer's exceptions.Accordingly,as there isno exception to the Regional Director'srecommendation that the election be set aside, we shall set aside theelection, and shall direct that a new election be held when the RegionalDirector shall advise the Board that circumstances permit the freechoice of a bargaining representative.'OrderIT IS HEREBY ORDERED that the election held on January 17, 1951,among employees of Clippard Instrument Laboratory, Inc., at itsCincinnati, Ohio, plant, be, and it hereby is, set aside.CHAIRMAN HERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Order.4Craddock-Terry Shoe Corporation,82 NLRB 161.J.N. ADAM&CO.andBAKERY DRIVERS LOCAL264,INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERSOFAMERICA, A. F. L., PETITIONER.Case No. 3-RC-604.April24,1951Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William J. Cavers, hearingofficer.'The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Reynolds, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.33.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 91At the hearing,Local 449,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of Ameiica,A. F. L., withdrewitsmotion to intervene herein.PAt the hearing,the Employer and Retail Clerks Union,Local 212, affiliated withRetail Clerks International Association,A F L., the Intervenor herein,moved to dismissthe petition on the ground that the Petitioner's showing of interest is inadequate.Thehearing officer referred ruling on the motion to the Board.Because it is well establishedthat the requirement of a showing of interest is an administrative expedient,not litigableby the parties,we deny the motion.Veneer Products,Inc.,81 NLRB 492.8We find no merit in the contention of the Intervenor that employees involved hereinare ineligible for membership in the Petitioner,and therefore may not be found toconstitute an appropriate unit.A jurisdictional limitation on membership is not con-trolling on the unit issue.Denton's, Inc.,tea Robinson-Schwenn Store,83 NLRB 35,and cases cited therein.94 NLRB No. 5.